Reducing disparities in the poorest regions of the EU (debate)
The next item is the report by Mrs Geringer de Oedenberg, on behalf of the Committee on Regional Development, on the role and effectiveness of cohesion policy in reducing disparities in the poorest regions of the EU.
rapporteur. - (PL) Madam President, I would like to warmly congratulate you on having taken up this honourable office.
The European Union consists not only of 27 countries, but also of 268 regions, which have extremely different levels of development. As a result of the most recent enlargement to create a Union of 27 countries, the population of the Community rose to nearly 493 million. Around 30% of these people live in 100 of the poorest regions, namely those covered by the convergence objectives.
Each consecutive enlargement has resulted in greater inequality between the richest and the poorest regions in the Community. Now, in a Union of 27 countries, differences in the levels of GDP between the regions are significantly more pronounced than they were in the old fifteen, and amount to 24% in north-eastern Romania to 303% in central London.
The reasons for the economic under-development of specific regions vary greatly. The poorest regions mainly lack the basic infrastructure necessary for sustainable, long-term development, further investment and the necessary human resources. As statistics show, the existing European Union cohesion policy has effectively contributed to the development of many regions of countries which have long been included within its framework, such as Ireland, Greece, Portugal and Spain.
In accordance with the aims of the Community, as stated in Article 158 of the Treaty on European Union, which include harmonised development and the reduction of disparities between levels of development in different regions, we the European Parliament call for decisive action aimed at reducing the most serious cases of under-development in the poorest regions of the European Union.
The new Member States have been particularly affected by the difficulties related to absorbing EU funds, as the fact that they have been granted does not guarantee that they will be used properly, and the authorities in poor regions often do not have the ability, experience or resources required to fully benefit from the funds to which they are entitled.
The application procedures for structural fund aid are often extremely complicated and in no way transparent for the end user. We therefore call for these procedures to be simplified at all levels, namely at European, national and regional level.
The implementation of cohesion policy should take into account the varied needs of the regions, especially urban and rural areas, regions that are difficult to access, islands and ultraperipheral regions. It should adapt the aid provided to their conditions and specific characteristics, exploiting their potential for sustainable and long-term growth.
The Member States and the regions should therefore ensure that priority is granted to those projects that contribute to improving accessibility to the poorest regions, ensuring that they have a proper transport and information technology infrastructure. Cohesion policy should support entrepreneurship and investment in the poorest regions. New financial instruments, such as JEREMY and JESSICA, can successfully contribute to regional development, but awareness of how to use these instruments at a local and regional level is still very limited.
It is important to encourage Member States to form public-private partnerships and exchange good practice concepts in this field. The Commission and the Member States should effectively support projects that increase the regions' abilities to generate and absorb new technologies, while paying particular attention to protecting the natural environment.
An incredibly important problem for the poorest regions of the Union has been high levels of unemployment, up to 20%. In view of this, there is an urgent need to invest in human capital in poor regions through better education, constantly improving qualifications, especially for young people, women, and older people, as well as minorities at risk of social exclusion.
Support for equal opportunities for all should form part of all Community programmes, especially those which influence economic and social cohesion, as well as at all levels of planning and implementing projects within the framework of the European Union's cohesion policy.
The Commission and the Member States should ensure that accurate, comprehensive and comparable statistical data is available. This is something that we are currently lacking. The Commission should draw up a new method of measuring regional development, not only on the basis of GDP and unemployment rates, but also on the basis of other qualitative and quantitative indicators which reflect the real living standards of the population. We should also improve our methods of calculating purchasing power parity by developing regional rather than national indicators.
Taking advantage of the interim review of the Community budget in 2009, the Commission should analyse the effects of cohesion policy and investigate possible causes of undesirable results.
Finally, I would like to thank everyone who contributed to this report. I would like to thank you for your valuable amendments, which have enriched the document, and I sincerely hope that this own initiative report will provide the Member States and the regions with a host of valuable guidelines, as well as stimulating the European Commission to improve the effectiveness of cohesion policy in the most needy regions.
Member of the Commission. Madam President, it is a pleasure to come before Parliament to exchange views on the Geringer de Oedenberg report on the role and effectiveness of cohesion policy in reducing disparities in the poorest regions of the European Union.
Once again, as in the case of other own-initiative reports adopted by the Committee on Regional Development, this proves the excellent collaboration between our two institutions. I am speaking on behalf of Mrs Hübner, who has had to go to Romania, and she sends you her best wishes.
I welcome this report and I appreciate its positive contribution to the debate on the impact and effectiveness of cohesion policy at a critical moment of the 2007-2013 programming period and on the eve of the budgetary review to be carried out in the year 2008/09. I fully share the view that the cohesion policy is not only essential but also effective in reducing socioeconomic and territorial disparities and in tapping the development potential of all EU regions.
The value added of cohesion policy has already been proved, and we all recognise that it goes well beyond financial transfers to include, among other things, the development of partnerships, exchanges of best practice, budgetary stability and a strategic approach.
I particularly appreciate the theme and the content of your report because it touches on the backbone of cohesion policy. Indeed, the main goal of our policy is to reduce the socioeconomic and territorial disparities in the poorest EU regions. The challenge is not negligible. These disparities have dramatically increased following the recent enlargements, and cohesion policy is the only Community instrument specially designed to this aim. For instance, disparities in GDP per head between the top and bottom 10% EU regions have almost doubled after the two most recent enlargements.
In fact, regional disparities in the EU are very important, much more than within the United States or Japan, or of a similar dimension to that in China and India for instance.
Despite impressive growth rates in the new Member States and the convergence of many regions of the EU-15, there are still 70 regions - home to 123 million Europeans - with a GDP per head below 75% of the EU average. In addition, there are a number of regions - the majority of which are among the most developed ones - which are losing ground. In 27 regions, GDP per head declined in real terms between the years 2000 and 2004 and, in another 24, growth was under 0.5% per year.
Nevertheless, as explained in full in the recently published Fourth Cohesion Report, convergence is taking place. This is due both to the accelerated growth of most of the new Member States and to the sometimes sluggish performance of some of the most advanced ones. On the whole, the periphery of the EU is catching up with the core of Europe not only in terms of GDP per head but also of employment, productivity and other indicators, and this is good news. This includes the former cohesion countries which, with the exception of Portugal, in the last few years have experienced impressive progress.
This phenomenon - the long-term convergence process - is especially occurring at EU level between Member States and regions. We know that, at national level, the picture is somehow different, since in many cases growth is increasingly concentrated in the capital region or in the main metropolitan areas, which deepens the internal disparities and causes problems related to agglomeration, like transport congestion, pollution, housing price rises and so on.
Let me underline the substantial contribution of our policy to this overall positive convergence process. Independent evaluation studies have shown that cohesion policy has supported much-needed investment in infrastructure, human resources, modernisation and diversification of regional economies. Between 2000 and 2005, public investment in the four cohesion countries has been around 25% higher than it would have been without cohesion policy. It has contributed to the growth of GDP. Increasing GDP levels attributable to regional policy ranged from 10% in Greece and 8.5% in Portugal in the period 1989-1999, and 6% for Greece and Portugal, 4% in the German Länder and 2.4% in Spain in the period 2000-2006. Preliminary estimates for 2007-2013 suggest an impact of between 5% and 9% in the new Member States.
It has also contributed to reduced social exclusion and poverty. Cohesion policy cofinances the training of nine million people annually. More than half of them are women, leading to better employment conditions and higher income. For example, over 450 000 gross jobs were generated in six countries: Denmark, France, the Netherlands, Spain, Sweden and the UK. Between 2000 and 2005 it accounted for two thirds of Objective 2 funding. It has helped shift the policy mix of public investment in Member States towards growth-enhancing investment.
According to the most recent data, the amount of cohesion investment earmarked for research and development, innovation and information and communication technologies (ICTs) for 2007-2013 has more than doubled in comparison with the years 2000-2006. Clearly, it remains to be seen how these plans will be implemented, but we already see, among both the Member States and the regions, an increasing awareness in their development strategies for the next financial period.
Certainly, one of the keys of this success lies in the fact that cohesion policy is an integrated, fully-fledged policy; it is not a sectoral policy, or a disjointed bundle of sectoral policies, but an integrated instrument aimed at delivering specific tailor-made solutions for each European region or territory. At the same time, it is not just an EU policy that operates in isolation but it certainly depends on the active involvement of partners at national, regional and local level.
Your report correctly points to a number of issues which are particularly relevant for the poorest regions if they are to make the best use of the allocated funds. I shall mention just a few likely to provide them with appropriate technical assistance. The importance of designing tailor-made development strategies, or the value of implementing effective partnership and encouraging good practices.
I took note of your proposals. I am convinced that some of them will find their way into the current legislative framework that has given rise to the new initiatives recently adopted by the Commission, like the three 'J's - Jasper, Jeremy and Jessica - or Regions for economic change. The flexibility of cohesion policy makes it possible to implement the best measures adopted for each case. In this regard, Mrs Hübner will ensure that the Commission pays particular attention to the needs of the poorest regions in the ongoing negotiations on the programming documents for the years 2007-2013.
I also appreciate the contribution of your report to the debate on future cohesion policy, which was launched by the publication of the fourth cohesion report. I welcome these valuable recommendations aiming at increasing the efficiency of cohesion policy.
As you know, we are now at the initial stage of reflection on the future of cohesion policy. This debate aims at nurturing the review of the EU budget that the Commission has to undertake in the years 2008 and 2009.
In conclusion, you are aware that the public consultation on the future of cohesion policy will be launched following the cohesion forum to be held at the end of September. A dedicated internet site will collect the contributions of Member States, regions, cities, EU institutions, economic and social partners and, of course, civil society organisations. The Commission intends to present the results of this consultation in spring 2008, together with the fifth progress report on economic and social cohesion. On the basis of this and other own-initiative reports recently approved, I am very much looking forward to Parliament's contribution to this debate.
on behalf of the PPE-DE Group. - (CS) Madam President, Mr Potočnik, ladies and gentlemen, the differences between the poor and the rich regions of the Community are truly enormous. These regional differences are more apparent in today's enlarged European Union than they were in the original fifteen. There may be various reasons for this, such as geographical location, the type of residential infrastructure, the sector-by-sector structure of the economy, the stratification of society or other reasons relating to the history of a given area. These differences can be smoothed out to some extent through structural policies, but we will always have richer and poorer regions. In my view it is therefore very important to aim chiefly for a situation where all of the regions in the European Union have more or less achieved definite economic progress and social development. We should target structural funds at clearly boosting GDP growth, increasing employment and contributing to sustainable development. In this regard, I would ask the following questions. What were the structural measures that contributed to the growth of successful regions such as Ireland? What causes regions such as Mezzogiorno in Italy, where decades of structural funding have failed to bring about any major change, to continue to lag behind? How can we make sure that European funds are not squandered in the present but invested for the future?
Ladies and gentlemen, I am not entirely sure that the report we are discussing today provides us with clear guidelines in this issue. The fact of the matter is, however, that only by providing answers to the above questions can we prevent a repetition of the errors of the past in today's poorest regions, thereby ensuring that European funding will bring real added value to regional economies and societies. It is, however, too soon to make a full assessment of the benefits that structural policies have brought to the poorest regions, because the poorest countries have only just joined the Union. There is still a problem with the complexity of the overall structure.
on behalf of the PSE Group. - (DE) Madam President, allow me also to congratulate you once again on your election yesterday and on your first session in the chair here in the Chamber.
I would like to thank the rapporteur most warmly for this engrossing report, because at the end of the day we all have the one aim, namely to eliminate the disparities between the regions of the European Union. That is not only in the interests of the poorest regions of the European Union but in the interests of all regions, because the development of the Union as a whole would otherwise stagnate. The fact is that we have huge potential in the regions we are supporting. People there want to get involved and to play their part in the European Union, but we must also give them the opportunity to do so.
I would like to focus on a few points which the rapporteur mentioned in her report and which seem quite important to me. The European Union needs to provide rapid assistance, which means that we must build up the administration and must not tread on each other's toes in the various tiers of government. This also requires a functioning system of cross-border cooperation. I am eager to see how the Member States actually achieve that aim in the coming weeks and months.
I would be delighted if the new financial instruments, Jessica, Jeremy and Jasper, which were invented some years ago, finally became familiar in the Member States and were used to good effect. Of more than 400 applications submitted so far for operational programmes, however, a quarter at most have been approved. I would be pleased if that went more quickly; perhaps it could incorporate scope for subsequent adjustment.
There is one thing I would like to stress: getting rid of disparities between regions also means working to eliminate differences in the opportunities available to men and women. I therefore urge the House to support the relevant motions here in plenary.
on behalf of the ALDE Group. - (FR) Madam President, like my fellow Member, Mrs Krehl, I congratulate you on your election and on your first sitting as President.
Commissioner Potočnik, I should like to say to you that this report, which has been presented exceedingly well by our fellow Member, Mrs Geringer de Oedenberg, is first and foremost a cry from the heart. Next, it is a necessity for the European Union, as Mrs Krehl just said, and it is an appeal to the Commission. It is a cry from the heart because the development of poor regions is not just about the development of regions but about the taking account of the situations - tragic situations in some cases - of people who are unemployed or who have to move, etc. It is therefore a human cry from the heart. It is also a necessity - the report explains this well - where the development of the European Union is concerned.
That being said, Commissioner, we need to go further, and please do not regard my remark as a criticism, but as an observation; you yourself made various observations, in six minutes or so, culminating in these words: 'I await proposals from Parliament'. Well, in the report by our fellow Member, there are a number of proposals. What I would like to convey in these few seconds granted to me is that we need clarification from the Commission, today, on the following: who does what, when and how?
Who? What is the European Union's role? I believe that, until now, we have for the most part successfully laid down the conditions in terms of funding, regulations and so on. The report by our fellow Member contains some additional initiatives relating in particular to financial aspects, to technical assistance aspects, etc., with the aim of strengthening the pivotal role played by the Commission and of putting it in a stronger position to make proposals and to provide assistance. But then, nothing, or almost nothing, is said about the role played by the Member States. The fact is, if we want to help regions in difficulty, it is not enough to say 'there are European funds', it also requires the Member States to assume their responsibilities. At this level, the Commission cannot impose things, given the constraints of the subsidiarity principle. However, in the light of what has taken place in Ireland and in the south of Italy, etc., some observations and suggestions can be made.
I must say that, yesterday, I myself actually hosted some mayors of very small local councils of disadvantaged regions, and it is down to them to build projects - they just need to be told how to do so.
To conclude, Commissioner, what I personally expect, in addition to what is given in the report by our fellow Member, is that the Commission does as it should do and clearly indicates to us who does what, and how.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, may I, too, congratulate you on your new office, Madam President.
One reform leads to another. That was the reason why we in the Committee on Regional Development, immediately after the reform of the Structural Fund and for the umpteenth time, asked the question how we were to assess Europe's poorest regions in future. The aim was to give the cohesion policy a future in the light of present-day experience with regard to the new reform of the Structural Funds in 2014, for we know that the willingness of the wealthy Member States to pay into the Solidarity Pact is waning. At the same time, our common commitment to the poorest regions through the cohesion policy is the very thing that keeps the heart of the European Union beating.
Unfortunately, this report hardly deals with these issues concerning the future. It concentrates on the implementation problems in the new Member States in connection with the current Structural Funds Regulation. It illustrates what happens when a solid decentralised administrative structure is considered expendable. I regard it as naive, however, to believe that banks are a substitute for a greater degree of involvement as a panacea for the absorption and administration problems in the very poorest regions.
The Jasper and Jessica initiatives must be used in such a way that democratic action is not abandoned and that the public purse is not saddled with debts for generations to come. This would mean the European Union keeping the poorest regions permanently on life support, and that cannot be our intention.
on behalf of the GUE/NGL Group. - (PT) I would firstly like to commend the rapporteur for her own-initiative report, which underlines some aspects that we consider important, although we disagree with others, namely with regard to the debate on the future of the cohesion policy and the fourth report on the economic and social cohesion of the European Union.
It is necessary here to stress that disparities, in particular regional ones, have increased dramatically with the successive rounds of EU enlargement, that the increase in regional disparities and the growth in the effects of polarisation at an internal level in each country has been proven, and that, in general terms, there is still a rich centre and a poor periphery, which has now been further expanded.
By stressing these aspects we seek to make a clear case for the existence of a strong regional policy as an essential tool for the reduction of disparities and the promotion of real, as opposed to nominal, convergence in the poorest regions of the European Union. A strong regional cohesion policy is all the more necessary with the heightened costs of the internal market, the policy of liberalisation of markets and competition, and European and Monetary Union, as well as of the euro and its Stability Pact for the poorest regions of the European Union.
It is essential that the regional cohesion policy is strengthened, with the much-vaunted social and economic cohesion and real convergence set as a central objective and policy of the European Union, reinforcing the redistributive role of the community budget and providing adequate funding so that the objectives proposed may effectively be achieved.
If regional cohesion policy is to be effective then acts that detract from its value, such as the diversion of its funds to finance other policies and priorities which in no way contribute to achieving the objectives previously expressed, must be rejected.
on behalf of the IND/DEM Group. - (EL) Madam President, can you imagine a family setting the table at home for lunch, with lobster for the father, salmon for the mother, meat for one child, beans for another child, greens for another child and nothing for the other child? It simply cannot be and yet that is what is happening in the big European family, which we want to unite under one Constitution.
There are 80 million citizens in Europe living below the poverty line. There are pensioners in Greece living on EUR 300 a month and they feel just fine, because in neighbouring countries other pensioners are living on EUR 80.
This is the policy of Europe. Certain inaccessible areas in Greece, such as Ipiros, or certain other isolated islands near Turkey have suddenly become rich, precisely because the new incoming countries have brought down the average. This is not logical. We must find a way of developing the economy equally for everyone.
When there is a racist attitude on the part of the ministers who create the economy, such as the Minister of Finance, Mr Alogoskoufis, who the other day said that blacks are not people, repulsively and insultingly referring to them as 'niggers'; when they have this sort of racist attitude, they cannot impose an economy of equality, an economy which will be developed throughout the world.
Poor people have the right to life and we must find solutions. We are not going to measure standards in Europe by how many people drive a Mercedes 500, but by how many children do not have a glass of milk to drink in the morning.
(NL) Mr President, Commissioner, since 2004, economic growth in the new Member States has been in the order of 5.3%, which is 2% higher than in the old Member States. Export levels have doubled. Investments are increasing considerably. These results, which, as Mr Potočnik stated a moment ago, are emphatically and demonstrably underpinned by cohesion policy, are excellent. Statistically speaking, the number of poor regions is declining.
Having said this, the regional differences in the Member States themselves are still massive. The Geringer de Oedenberg report is right to draw attention to this. I also notice that we have to be more critical of the commitment in the Member States themselves. Too much concentration in central, urban regions does not do much to further the cause of peripheral regions. The Member States too, together with the European Union, must opt in favour of a territorial approach towards their cohesion policy. When effectiveness is under scrutiny, we should make far more political assessments of the national plans that are submitted. Far more political because, ultimately, we fail to accelerate the economic development and cohesion in poor regions. A reassessment is therefore called for. A fourth cohesion report offers the framework in which this can be discussed. The Group of the European People's Party (Christian Democrats) and European Democrats will need to help take the lead in this. On 8 November, we will be organising a hearing on this in this House.
By way of conclusion, I should like to say that there are good results, good opportunities for cohesion policy, provided we focus more on synergy at European, national and regional level for the benefit of these poorer regions and resist a multi-speed Europe. Poorer regions, too, must find their rightful place in the knowledge economy and globalisation.
Madam President, I would like to congratulate Mrs Geringer de Oedenberg on her excellent report. These regions face a dual challenge in the implementation of the EU regional policy to absorb properly the allocated funds and to achieve the outcomes which are set in the aims for economic and social cohesion.
Special measures for these regions should be taken by the European Commission, governments and local authorities at all levels in order to achieve the best results for the citizens and the whole economic sector. What is mainly needed is specific technical support that will focus on the development of administrative capacity and improvement of coordination between management bodies at state and local levels. Otherwise, I agree with the Commissioner. Specific tailor-made solutions are needed reducing the institutional, administrative and economic shortcomings of these regions will increase the efficiency of EU financial assistance as a whole. The poorest regions must be encouraged to elaborate integrated plans for development as national documents which could serve as a basis for relating their specific features and potential.
The Member States should be encouraged to improve the legislative framework in the field of public-private partnerships, making it a good basis for simple and transparent rules. But what the institution and the beneficiaries of these different programmes, including in my own country Bulgaria, need most is an even more active exchange of good practices, mainly amongst the new Member States, know-how transfer towards the central, regional and lowest possible local administrations and organisation of specific training on the whole cycle of project-making and implementation.
There are four key elements we should keep in mind: convergence, assistance, capacity for financial absorption and simplification of the rules. To conclude, all measures in the report are very important, including, of course, equal rights for men and women, which is a serious problem in these regions. I fully support the initiative for the adoption of a resolution specifically directed at the poorest EU regions.
(PL) Madam President, the fourth report on cohesion, recently published by the Commission, confirms that developmental disparities between the richest and the poorest regions in Europe are decreasing, something which was noted earlier.
Assuming that the strongest regions maintain a high, steady rate of economic growth, consolidated by a great deal of investment in innovation, we have to conclude that the weakest regions are displaying an increased rate of growth, allowing them to not only avoid lagging further behind, but even to make significant progress in terms of catching up. These facts also confirm the theory concerning the effectiveness of the European Union's cohesion policy and the need to manage and develop it during the next programming periods.
The report we are discussing concerns the poorest regions in the European Union not the poorest regions in the Member States, which are often relatively rich, on a European scale. Inter-regional disparities at a national level mainly fall within the remit of the national authorities and dealing with them should, especially in the so-called cohesion countries, be supported through European intervention.
A separate and courageous political decision needs to be taken to define what regions we consider to be the poorest and which require specific action to promote development. Let us remember that the Treaty provisions mention disparities between regions and that cohesion policy needs to cover not only the poorest regions in terms of per capita GDP, but also regions that have fallen behind others in terms of the level of innovation, development of a knowledge-based economy, attractiveness in relation to investment, geographical location and others.
Certain disparities may decrease with economic growth and a deeper common market, but new ones will appear. Cohesion policy has never been, and is not, a charitable activity and has to remain a flexible intervention tool for the European Union.
(EL) Madam President, today, seven months after the start of the fourth programming period, and in the run-up to the debate on the future of political cohesion, the European Parliament emphasises in this report, on which I congratulate the rapporteur, that there is no room for failure in the new programming period.
Cohesion policy must not only achieve the objectives it has set and strengthen growth and employment in the poorer regions; it must also manage to make its results visible, perceptible and acceptable to everyone at all levels.
Giving grants and earmarking funds alone does not guarantee proper use of resources or a reduction in the current widespread inequalities between the European regions. Proper use requires coordination and participation at all levels.
We are going through a period of acute economic changes and challenges. We must protect and promote the policy that puts solidarity and cohesion into practice and strengthen its efficacy.
This report contains important recommendations in this direction. Let us make use of them.
(HU) First of all, allow me to congratulate the rapporteur for this highly successful, excellent report.
In order for the developments to take place in the regions that truly need them most, we need to take account of their distinctive features. It is evident that in the initial phase, inequalities within the countries showed an increase. Growth on a national average can be said to be good, although it is concentrated in the capital and in urban regions. Meanwhile, in the typically rural, village areas, there is increasing poverty and classic ghettoes have emerged.
This problem far surpasses the potential for rural development, and therefore any hope for change can be based only on deliberate harmonisation of the foundations and on complex developments. For this reason I consider it necessary to give priority to rural areas. Similarly, greater emphasis must be placed on helping minorities catch up, and on the training and retraining programmes related to this goal.
Further, I consider it important to increase the absorption capacity of the new Member States, and to further expand the technical aid that this demands. It is in this way that integration can become a tool for integrating the Europe of the regions.
(PT) Madam President, Mrs de Oedenberg's report is not only excellent, resulting from her complete openness and ability to negotiate consensuses, but also highlights the strong regional disparities that exist throughout Europe, both in the new Member States and in the old ones, where a large part of the regions found themselves excluded from the group of poorest regions purely on the grounds of statistics that are not always complete or adequately compared and that, therefore, need to be improved.
Coming, as I do, from an ultra-peripheral region, the island of Madeira, I have made several contributions with the following aims: guaranteeing the adaptation of the cohesion policy to the outermost regions, as mentioned in Article 29, section 2; achieving a clearer definition of the criteria for defining which regions are rich and which are poor; and reinforcing research and education as the path to development, because the regions in question need to find an effective way out of the situation in which they find themselves.
Member of the Commission. Madam President, without any doubt the poorest regions of Europe need attention. Some regions in Europe need special attention, for example, regions at a statistical disadvantage, the outermost and isolated regions and cities. It is important to focus on restructuring structural assistance and to pay more attention to the Lisbon goals of innovation, research and development, as these are activities which will create a solid base for the future economies of those regions. We should also pay heed to lowering energy consumption through renewable energies, which will provide a solid basis for the sustainable future of the relevant countries.
Gender mainstreaming is a horizontal principle that we will follow in all our actions undertaken under all the structural funds. Absorption capacity is something on which we are focusing constantly. All this has received, and will continue to receive, constant attention.
Solidarity with the poorest in Europe is the backbone of the European Union, especially after the two recent enlargements. We should not deny the problems, but we should not forget the good results we have achieved in the past. It is important to talk about both successes and problems, because this is a way of securing even greater recognition for cohesion policy and eliminating future problems.
I should like thank you for the excellent Geringer report, your comments and your critical remarks. It is our duty to address the problems of the poorest in Europe. The Commission will certainly focus on that. Solidarity should remain one of the areas where we show the human face of Europe as a whole.
The debate is closed.
The vote will take place at voting time, in a few minutes' time.
Ladies and gentlemen, the sooner we vote, the sooner you can start your well-earned recess. But of course there is still this afternoon's sitting to come. I must ask our honourable colleague Robert Atkins to ensure next time that the Members are all here punctually.
Mr President, on a point of order, I am sure that Sir Robert will be delighted to do that if you can ensure that we will start on time!
Your remarks do not apply today, Mr Wise, because Sir Robert has not yet been able to ensure that the ladies and gentlemen of the House toe the line, although he will surely try to do so in future. We shall then be able to judge each other fairly and objectively.
Mr President, I am sure that if whoever was in the Chair started on time, Members would soon realise that they had to be here on time!
(Applause)
Mr President, many of us were very envious of your skill in extricating yourself from the Chair at lunchtime yesterday. When we stayed here voting, you went away for lunch. Are you going to do the same today?
(Laughter)
I do not know, Mr Chichester, whether you aspire to the office of President of the European Parliament. Should you be President one day, you will realise that my purpose was not so much to go for a meal as to fulfil numerous obligations.